Services and License Agreement
Amended and Restated as of December 2009


Agreement made as of the 1 st day of January 2010 (“Effective Date”), by
CareAdvantage, Inc. (“CareAdvantage”), a Delaware corporation with its principal
place of business at 485-C Route One South, Iselin, New Jersey 08830, and Blue
Cross and Blue Shield of Vermont (“BCBSVT”), with its principal place of
business at 445 Industrial Lane, Montpelier, Vermont 05602.


Whereas, CareAdvantage and BCBSVT are parties to (i) the Third Amended and
Restated Service Agreement dated as of April 1, 2001, which agreement has been
further amended from time-to-time (with such further amendments, the “Third
Amended and Restated Agreement”), and (ii) the Services and License Agreement
dated as of September 1, 2004, which agreement has been amended from
time-to-time (with such further amendments, the “Service and License
Agreement”);


Whereas, commencing on January 1, 2010 (“Commencement Date”), BCBSVT desires to
assume directly the performance of certain functions that previously had been
performed by CareAdvantage pursuant to the Third Amended and Restated Agreement
and to employ directly certain CareAdvantage staff that previously had been
performing such functions;


Whereas, the parties desire to amend as of the Commencement Date the Third
Amended and Restated Agreement to reflect CareAdvantage’s reduced
responsibilities as a result of BCBSVT’s assumption of the direct performance of
certain functions that previously had been performed by CareAdvantage, and to
explicitly provide for CareAdvantage’s performance of certain of
responsibilities;


Whereas, the parties desire to amend as of the Commencement Date the Service and
License Agreement to provide for RPNavigator updates six times per year, rather
than four times per year;


Whereas, the parties desire to adjust their indemnification obligations as of
the Commencement Date regarding with respect to CareAdvantage staff recruited by
BCBSVT and certain CareAdvantage staff performing services on behalf of BCBSVT;


Whereas, the parties desire to provide for the payment prior to the Commencement
Date of certain compensation to CareAdvantage with respect to BCBSVT’s
recruitment of CareAdvantage’s staff;


Whereas, the parties desire to amend as of the Commencement Date the Third
Amended and Restated Agreement and the Services and License Agreement to conform
to certain informal agreements between the parties that have not been
memorialized including but not limited to billing and payment practices;


Whereas, the parties desire to restate, as further amended, the Third Amended
and Restated Agreement and the Services and License Agreement into this Services
and License Agreement Amended and Restated as of December 2009 (the
“Agreement”).


Now, Therefore, in consideration of the premises the parties agree as follows:


1.           RPNavigator Services and License


1.1          RPNavigator Definitions. As used in this Agreement, the terms below
are defined as follows:


1.1.1            “BCBSVT Data” means data provided to CareAdvantage by BCBSVT
pursuant to thisAgreement.
 

--------------------------------------------------------------------------------


 
1.1.2            “Covered Population” means the members eligible to participate
in BCBSVT’s HMO,POS, PPO and ASO product lines.  For the avoidance of doubt,
Covered Population includes members of The Vermont Health Plan LCC (“TVHP”), a
wholly-owned subsidiary of BCBSVT.


1.1.3            “Information” means all information made available through the
Portal, including BCBSVT Data that is categorized, aggregated, displayed,
arrayed, or otherwise made available through the Portal.


1.1.4            “PMPM” means Per Member Per Month.


1.1.5            “Portal” means CareAdvantage’s RPNavigator Secure Information
Portal.


1.2          RPNavigator Services. During the term of this Agreement,
CareAdvantage shall perform the services regarding RPNavigator (“RPNavigator
Services”) described in Attachment 1.2.


1.3          Grant of License. Subject to the terms and conditions of this
Agreement, during the term of this Agreement CareAdvantage grants BCBSVT the
non-exclusive right to access and use the Portal. CareAdvantage will provide
BCBSVT with accounts accessible solely by password for * (*) concurrent users.
BCBSVT may purchase licenses for additional concurrent users for an additional
annual fee of $* per additional concurrent user.


1.4          Portal Access. BCBSVT shall be responsible for obtaining the
requisite common carrier communication lines and Internet connections to access
the Portal.


1.5          Security. CareAdvantage requires and enforces 128-bit encryption
for web access to the Portal. CareAdvantage will limit access to the BCBSVT Data
maintained at the Portal to those persons authorized by BCBSVT and provided a
password by BCBSVT. BCBSVT shall be responsible for the confidentiality of
passwords assigned to it and shall be solely responsible for any authorized or
unauthorized access to BCBSVT Data using such passwords. In addition, BCBSVT
shall be responsible for the configuration and maintenance of the web browser
software.


1.6          Ownership. The Portal contains materials (including but not limited
to programs, methods, design and screen formats) proprietary to CareAdvantage
and/or to third parties (“Third Party Suppliers”) and licensed to CareAdvantage
(collectively, “CareAdvantage Materials”). CareAdvantage and Third Party
Suppliers retain title and ownership to the CareAdvantage Materials; provided,
however, that in no event shall CareAdvantage Materials be deemed to include
BCBSVT Data, which shall remain the sole property of BCBSVT.


1.7          Proprietary Rights; Corporate Names. BCBSVT understands and agrees
that CareAdvantage and its Third Party Suppliers have proprietary rights in
certain trademarks, service marks, trade names, corporate names and in the
format of the reports used for displaying and arraying the BCBSVT Data (the
“Intellectual Property”). BCBSVT agrees not to use the Intellectual Property in
any way that would infringe the rights of CareAdvantage and its Third Party
Suppliers. BCBSVT agrees not to alter, remove, or obscure any copyright notices
or other proprietary notices on and in any part of the Portal and to include on
and in any copies of reports printed from the Portal the following: “All
copyrights in and to CRGs are owned by 3M. All rights reserved. All copyrights
in and to the algorithms other than CRGs presented in this report, are owned by
CareAdvantage, Inc. All rights reserved.”


1.8          Authorized Use of Portal and Information. BCBSVT is authorized to
use the Portal and Information solely in accordance with this Agreement. BCBSVT
is authorized to view the BCBSVT Data in any of the reports available at the
Portal, to print any such report, and to use any such report solely for its own
purposes in providing and administering health insurance and benefits (including
but not limited to making copies of such reports and providing copies of such
reports to its customers). Any other use of the Portal or Information by BCBSVT
is prohibited and except as authorized herein, BCBSVT shall not transmit,
divulge, or publish any part of the contents or substance of the Portal or in
any way provide the Information, or any part thereof, to any other person;
provided, however, that the foregoing shall not in any way limit BCBSVT’s use of
the BCBSVT Data.
 
 

--------------------------------------------------------------------------------

Portions of this page have been omitted pursuant to Confidential Treatment
Request and filed separately with the Commission.

2

--------------------------------------------------------------------------------




1.9          Warranties.


1.9.1          Ownership. CareAdvantage warrants that it is the owner of the
Portal and that it has the full power, authority and right to license such
Portal in the manner set forth in this Agreement. In the event any third party
claims that the Portal infringes on any patent, copyright, trademark or trade
secret, CareAdvantage will, at its option, defend BCBSVT against such claim,
obtain the right to use such patent, copyright, trademark or trade secret, or
refund any monies paid under this Agreement by BCBSVT for the period at issue on
account of the license to use the Portal and the RPNavigator Services.


1.9.2          No Other Warranties. CareAdvantage shall furnish to BCBSVT access
to and use of the Portal as promptly and accurately as is reasonably
practicable. WITH RESPECT TO THE INFORMATION AND THE PORTAL, EXCEPT AS PROVIDED
IN SECTION 1.9.1, THERE ARE NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. No oral or written information or advice given by
CareAdvantage, its agents, employees, affiliates, directors, or officers, shall
create a warranty or in any way increase the scope of this warranty.


1.10          Limitation of Liability. The liability of any or all of
CareAdvantage, its Third Party Suppliers and their respective affiliates, agents
or licensors and any other person claiming through, on behalf of, or as harmed
by BCBSVT, is limited to a refund of any monies paid under this Agreement by
BCBSVT for the period at issue on account of the license to use the Portal and
the RPNavigator Services. Neither CareAdvantage nor its Third Party Suppliers
and their respective affiliates, agents or licensors shall be liable to BCBSVT
or to any other person for indirect, punitive, special, consequential or
incidental damages (including, but not limited to, loss of profits or
anticipated profits, loss by reason of shutdown in operation or increased
expenses of operation, or other indirect loss or damage) of any nature arising
from any cause whatsoever, even if CareAdvantage, its Third Party Suppliers, or
their respective affiliates, agents or licensors have been advised of the
possibility of such damages.


2.           RPathFinders


2.1.          License. Subject to the terms and conditions of this Agreement,
during the term of this Agreement CareAdvantage grants BCBSVT the non-exclusive
right to use RPathFinders, only at BCBSVT’s offices in the State of Vermont, and
only in connection with its business of providing health care and managed care
coverage.


2.2          Ownership. All rights to and in the RPathFinders, including, but
not limited to, copyrights and trade secret rights, belong to CareAdvantage, who
holds title to each copy of RPathFinders. BCBSVT shall not transfer or
distribute RPathFinders to others, and the license granted hereunder shall
automatically terminate in the event of such a transfer or distribution. BCBSVT
shall not copy or modify RPathFinders, except that BCBSVT may copy RPathFinders
for authorized use and for archival purposes so long as all copyright and other
notices are reproduced and included on such copies.


2.3          Term of License. Upon termination of this Agreement for any reason,
BCBSVT shall return all copies of RPathFinders to CareAdvantage. In addition,
CareAdvantage may terminate the license granted pursuant to Section 2.1 of this
Agreement (without terminating the Agreement) in the event BCBSVT breaches any
of the terms and conditions contained in Section 2, upon which termination
BCBSVT shall return all copies of RPathFinders to CareAdvantage. All provisions
of Section 2 relating to disclaimers of warranties, limitation of liability,
remedies, or damages, and CareAdvantage's proprietary rights shall survive
termination of the license and/or Agreement.
 
 
3

--------------------------------------------------------------------------------

 


2.4          Warranties.


2.4.1          Ownership. CareAdvantage warrants that it is the owner of
RPathFinders and that it has the full power, authority and right to license
RPathFinders in the manner set forth in this Agreement. In the event any
third-party claims that the Portal infringes on any patent, copyright, trademark
or trade secret, CareAdvantage will, at its option, defend BCBSVT against such
claim, obtain the right to use such patent, copyright, trademark or trade
secret, or refund any monies paid under this Agreement by BCBSVT for the period
at issue on account of  the license to use RPathFinders.


2.4.2          No Other Warranties. EXCEPT AS PROVIDED IN SECTION 2.4.1, THERE
ARE NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. No oral or
written information or advice given by CareAdvantage, its agents, employees,
affiliates, directors, or officers, shall create a warranty or in any way
increase the scope of this warranty.


2.5          Limitation of Liability. The liability of any or all of
CareAdvantage and its affiliates, agents or licensors and any other person
claiming through, on behalf of, or as harmed by BCBSVT, is limited to a refund
of any monies paid under this Agreement by BCBSVT for the period at issue on
account of the license to use RPathFinders. Neither CareAdvantage nor its
affiliates, agents or licensors shall be liable to BCBSVT or to any other person
for indirect, punitive, special, consequential or incidental damages (including,
but not limited to, loss of profits or anticipated profits, loss by reason of
shutdown in operation or increased expenses of operation, or other indirect loss
or damage) of any nature arising from any cause whatsoever, even if
CareAdvantage, its affiliates, agents or licensors have been advised of the
possibility of such damages.


2.6          Sublicenses, etc. Void. Any attempt by BCBSVT to sublicense, assign
or transfer any of the rights, duties or obligations with respect to
RPathFinders is void.


3.           Services.
3.1          Care Management Support Services. During the term of this
Agreement, CareAdvantage shall perform the care management support services
(“Care Management Support Services”) described in Attachment 3.1.


3.2          Additional Services. At BCBSVT’s request, CareAdvantage shall
perform such additional services as the parties may agree.


4.           Compensation


4.1          RPNavigator Services and License. BCBSVT shall pay CareAdvantage as
compensation for RPNavigator Services and the license to use the Portal $* PMPM
for each member in the Covered Population. CareAdvantage shall invoice BCBSVT
for such compensation as of the first day of each month during the term of this
Agreement, and BCBSVT shall remit the amount owing to CareAdvantage pursuant to
this Section 4.1 no later than the last day of each such month. Payments made
pursuant to the foregoing sentence shall be reconciled to the eligibility data
for the Covered Population BCBSVT makes available to CareAdvantage each
recurring update, and CareAdvantage shall pay any reconciling adjustment to
BCBSVT within thirty (30) days of its making a determination that such
adjustment is owing, and BCBSVT shall pay any reconciling adjustment to
CareAdvantage within thirty (30) days of CareAdvantage’s notifying it in writing
that such adjustment is owing.


4.2          RPathFinders. BCBSVT shall pay CareAdvantage the annual sum of $*
for the license to use RPathFinders. Compensation payable pursuant to this
Section 4.2 shall be paid in twelve (12) equal monthly installments of $*.
CareAdvantage shall invoice BCBSVT for each installment as of the first day of
each  month during the term of this Agreement, and BCBSVT shall remit the amount
owing to CareAdvantage pursuant to this Section 4.2 no later than the last day
of each such month.
 
 

--------------------------------------------------------------------------------

Portions of this page have been omitted pursuant to Confidential Treatment
Request and filed separately with the Commission.
 
 
4

--------------------------------------------------------------------------------

 


4.3          Care Management Support Services. BCBSVT shall pay CareAdvantage
the annual sum of $* for the Care management Support Services. Compensation
payable pursuant to this Section 4.3 shall be paid in twelve (12) equal monthly
installments of $*. CareAdvantage shall invoice BCBSVT for each installment as
of the first day of each month during the term of this Agreement, and BCBSVT
shall remit the amount owing to CareAdvantage pursuant to this Section 4.1 no
later than the last day of each such month.


4.4          Recruitment Fees. BCBSVT shall pay CareAdvantage a recruiting fee
of $* with respect to its recruitment of Linda Leu and $* with respect to its
recruitment of Stephen Perkins, M.D.; provided that said recruitment fee payment
with respect to Dr. Perkins shall only be payable if BCBSVT actually hires Dr.
Perkins prior to December 31, 2010.  The recruitment fee for Ms. Leu is due and
payable by December 31, 2009.  The recruitment fee for Dr. Perkins will be due
and payable within 30 days after his date of hire by BCBSVT (if he is, in fact,
hired).  This Section shall supersede Section 7.4 below with respect to Ms. Leu
and Dr. Perkins.


4.5          Additional Services. BCBSVT shall pay CareAdvantage compensation
for Additional Services in accordance with Attachment 4.5, or on such other
terms as the parties may agree.


4.6          Expenses. BCBSVT shall reimburse CareAdvantage for CareAdvantage’s
reasonable out-of pocket expenses incurred in providing services under this
Agreement, including expenses for travel, lodging and meals. BCBSVT shall pay
CareAdvantage within thirty (30) days of its receipt of CareAdvantage’s invoice
for such expenses.


4.7          Adjustments.


4.7.1.          On Account of Changes in Covered Population. CareAdvantage’s
compensation under Section 4.1 has been determined by assuming that BCBSVT will
provide a Covered Population of at least *. If the Covered Population increases
beyond * members or decreases below * members, then at a party’s request the
parties agree to renegotiate in good faith the rate of the PMPM fees.


4.7.2          Annual Adjustment. Commencing January 1, 2011, and for each year
thereafter that this Agreement remains in effect the fees set forth in Section
4.1, 4.2, 4.3 and Attachment 4.5 shall increase by such amount as the parties
may agree.


5.           Term and Termination


5.1          Term. The term of this Agreement shall terminate on December 31,
2010, and shall renew automatically for successive one (1) year terms, unless
either party provides the other with written notice of nonrenewal not less than
ninety (90) days prior to the end of the scheduled term.


5.2          Termination. In the event that either party materially defaults in
the performance of any of its duties or obligations under this Agreement and
does not substantially cure such default or defaults within 30 days after being
given written notice specifying the default or defaults, then the non-defaulting
party may terminate this Agreement immediately by giving notice to that effect
to the defaulting party.


6.           Indemnification; Defense of Litigation


6.1          Indemnification.


6.1.1          Generally. Each party hereto (as such, an "Indemnifying Party")
agrees to indemnify, defend and hold harmless (collectively, "Indemnify") the
other party and such other party's officers, directors, employees or agents
(collectively, "Indemnified Parties") from and against any and all claims,
suits, costs and expenses, including without limitation, costs of investigation
and defense, incurred by such Indemnified Parties as a result of any willful
misconduct or any negligent act or omission by the Indemnifying Party in
connection with this Agreement. This provision is not intended to obligate
CareAdvantage to Indemnify BCBSVT for claims under the terms of BCBSVT’s health
insurance policies or HMO agreements which BCBSVT would have been obligated to
pay regardless of the misconduct or act or omission of CareAdvantage.
 
 

--------------------------------------------------------------------------------

Portions of this page have been omitted pursuant to Confidential Treatment
Request and filed separately with the Commission.
 
5

--------------------------------------------------------------------------------


 
6.1.2          Indemnification re Certain Activities. Notwithstanding any
provision to the contrary in Section 6.1.1, BCBSVT agrees to Indemnify
CareAdvantage and CareAdvantage’s officers, directors, employees, ex-employees
or agents (collectively, "CAI Indemnified Parties") from and against any and all
claims, suits, costs and expenses, including without limitation, costs of
investigation and defense, incurred by such CAI Indemnified Parties as a result
of (a) any act or omission (i) by Stephen Perkins, M.D., that occurred in
connection with CareAdvantage’s services for BCBSVT at any time, or (ii) by
Linda Leu that occurred in connection with CareAdvantage's services for BCBSVT
prior to the Effective Date of this Agreement, (b) any act or omission by
Richard Bernstein, M.D, that occurred in connection with CareAdvantage’s
services for BCBSVT prior to the Effective Date of this Agreement, and (c) any
act or omission by *, M.D., or any substitute physician in the event *, M.D., is
not available, that occurred in connection with CareAdvantage’s services for
BCBSVT at any time.


6.2          Defense of Litigation. Except as provided in Sections 1.9.1, 2.4.1
and 6.1, each party shall be responsible at its own expense for defending itself
in any litigation brought against it, whether or not the other  party is also a
defendant, arising out of any aspect of activities undertaken in connection with
this Agreement. Each party agrees to provide the other party information in its
possession which is necessary to the other party's defense in such litigation.


6.3          Survival. The provisions of Section 6 shall survive the expiration
or termination of this Agreement for any reason.


7.          Additional Requirements.


7.1          Independent Contractors. The relationship of the parties under this
Agreement shall be that of independent contractors. Neither shall have any claim
under this Agreement or otherwise against the other party as a joint venturer or
partner.


7.2          Proprietary Rights. Except as provided by Sections 1.7 and 2.2,
neither party shall use the name, logos, trademarks, or servicemarks of the
other without the other's prior written consent; provided, however, that
CareAdvantage may include BCBSVT in any its list of its clients.


7.3          Confidentiality


7.3.1          Generally. Each party hereto hereby agrees that, during the term
of this Agreement and after its termination, it shall (a) not, directly or
indirectly, use (other than for the purposes contemplated hereby during the
term), (b) keep secret and retain in strictest confidence, and (c) not disclose
to any third party,  Confidential Information as defined herein. Notwithstanding
the foregoing, a party may disclose Confidential  Information: (i) when
compelled to do so by applicable law, and (ii) to those of such party's
officers, directors, partners, employees and agents who have a "need to know."


7.3.2          Definition and Obligation. "Confidential Information" shall mean
(a) RPathFinders, and any forms, policies, procedures, manuals and materials of
any kind created, owned or provided by a party in connection with, or with
respect to, the licenses or services, (b) any information or data relating to
the licenses or services or this Agreement that is made available by a party to
the other party and (i) is marked confidential, or at the time of its being made
available, is otherwise indicated to be confidential, or (ii) within thirty (30)
days after such information or data is first made available, is indicated in
writing to be confidential, (c) any derivative works based on the materials,
information or data described in subclauses (a) and (b) above, and (d) with
respect to the confidentiality obligations hereunder of CareAdvantage only, (i)
patient information, and (ii) any and all information or data (whether patient
specific, account specific, aggregates thereof or otherwise) relating to the
cost or utilization of health care services provided to, or received by an
individual covered by any BCBSVT or TVHP health care benefit plan; provided,
however, Confidential Information shall not mean information or data that (A)
was previously known to the receiving party at the time of disclosure, (B) is
publicly known through no act or omission by the receiving party, or (C) is
disclosed to the receiving party by a third party having the legal right to make
such disclosure.
 
 

--------------------------------------------------------------------------------

Portions of this page have been omitted pursuant to Confidential Treatment
Request and filed separately with the Commission.
 
6

--------------------------------------------------------------------------------


 
7.4          Non-solicitation. During the term of this Agreement and for an
additional period of two (2) years after its termination, each party agrees not
to solicit, directly or indirectly, for employment or other relationship any
employee or agent of the other party or its affiliates who performed services
under this Agreement or became known to the other party through the relationship
of the parties without the prior written consent of the other party. The parties
acknowledge that damages for breach of this agreement under this Section 7.4
would be difficult to ascertain. Accordingly the parties agree that for any
breach of this Section 7.4, the breaching party shall pay the other party
liquidated damages in accordance with this Section. In the event that BCBSVT
hires an employee or agent of CareAdvantage in violation of this Section 7.4, it
shall pay CareAdvantage (a) $300,000 in the case of a physician, (b) $200,000 in
the case of a nurse or other licensed professional, or (c) $100,000 in the case
of an employee or agent not covered by clauses (a) or (b) of this sentence; in
the event that CareAdvantage hires an employee or agent of BCBSVT in violation
of this Section 7.4, it shall pay BCBSVT an amount equal to the then current
salary of the solicited employee plus twenty (20) percent, or in the case of an
agent of BCBSVT, an amount equal to the outstanding contract value to be
performed by such agent plus twenty (20) percent. In all cases the breaching
party shall reimburse the other party its reasonable attorneys’ fees incurred in
enforcing this Section 7.4.


7.5          No Guarantee of Medical Results. Neither the execution of this
Agreement nor the performance of any of its obligations constitutes an
undertaking by CareAdvantage to guarantee the results of health care provider
services or that such services will be rendered in accordance with generally
accepted medical standards or procedures. The parties agree that CareAdvantage
is not and shall not be deemed a health care provider as a result of the
services provided pursuant to this Agreement, and that all decisions concerning
the rendering of health care services are determined by the patient's physician,
hospital or other health care provider and the patient.


7.6          Business Associate Agreement. The parties acknowledge that they
have agreed on the terms of a Business Associate Agreement intended to take
effect on the Effective Date and the parties agree to execute and deliver said
Business Associate Agreement promptly upon executing and delivering this
Agreement,


8.          Miscellaneous


8.1          Compliance with Laws. Each party shall, throughout the term of this
Agreement, use its best efforts to be in continuous compliance with all
applicable laws.


8.2          Notice. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given upon receipt, and shall be
addressed as follows:


If to BCBSVT:                    Blue Cross and Blue Shield of Vermont
445 Industrial Lane
Montpelier, Vermont 05602
Attention:             Don C. George
President & Chief Executive Officer


If to CareAdvantage:         CareAdvantage, Inc.
Metropolitan Corporate Center
485-C Route One South
Iselin, New Jersey 08830
Attention:             Dennis Mouras,
President & Chief Executive Officer


or to such other address as any party hereto shall have designated to the other
party in accordance with the provisions of this Agreement.


8.3          Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New Jersey without giving effect to the
principles of conflicts of laws.


7

--------------------------------------------------------------------------------


 
8.4          Entire Agreement. Except as provided herein, this Agreement and its
attachments constitutes the entire agreement between the parties with respect to
the subject matter hereof and except for rights and obligations that have
accrued as of the Commencement Date, this Agreement supersedes the Third Amended
and Restated Agreement and the Service and License Agreement; provided, however,
that this Section 8.4 and Section 4.4 shall be effective upon the Effective
Date. This Agreement may not be released, discharged, or modified except by an
instrument in writing signed by a duly authorized representative of each of the
parties.


8.5          Binding Agreement; Assignability.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns and subcontractors. No party hereto shall sell,
assign, transfer, convey, subcontract or otherwise dispose of its rights or
obligations under, title to, or interest in, this Agreement, in whole or in
part, to a third party other than a wholly-owned subsidiary without the prior
written consent of the other party, which consent shall not be unreasonably
withheld.


8.6          Severability.  If any provision of this Agreement is determined by
a court of competent jurisdiction to be invalid or unenforceable, such
determination shall not affect the validity or enforceability of any other part
or provision of this Agreement.


8.7          Disputes. In the event of any dispute between the parties hereto
arising out of or concerning this Agreement, the parties agree to use their
reasonable best efforts to resolve any such dispute amicably, in good faith, and
expeditiously prior to resorting to litigation.


8.8          Injunctive Relief.   The parties acknowledge that in the event of
the breach of certain provisions of this Agreement, including Sections 1.6, 1.7,
2.2 and 7.3, they may not have an adequate remedy at law and will suffer
irreparable damage and injury. Therefore, in addition to any other remedy
available, each party agrees that if it violates any of such provisions, the
non-breaching party shall be entitled to injunctive relief, without bond, from a
court of competent jurisdiction.


8.9          Waiver.   No waiver by any party of any breach of any provision of
this Agreement shall constitute a waiver of any other breach of that or any
other provision of this Agreement.


8.10          Impossibility of Performance.  No party shall be deemed to be in
violation of this Agreement if prevented from performing any obligation
hereunder due to matters that are beyond its control, including without
limitation acts of war or terrorism, strikes, riots, floods, storms,
earthquakes, other elements or acts of God or the public enemy, utility or
communication failures or delays, labor disputes, strikes, or shortages,
equipment failures, or software malfunctions.


8.11          Parties in Interest.  This Agreement is made for the exclusive
benefit of the parties hereto, their successors and permitted assigns, and no
person or entity other than CareAdvantage, BCBSVT, their successors or permitted
assigns shall acquire or have any rights under or by virtue of this Agreement;
except that the parties acknowledge that members of TVHP are included within the
Covered Population and BCBSVT has the right to use the licenses and services
hereunder for the benefit of TVHP and its members.


8.12.          Counterparts.   This Agreement may be executed in several
counterparts, each of which is an original but all of which shall constitute one
and the same instrument.


In Witness Whereof, the parties have executed this Agreement as of the date set
forth above.
 
CareAdvantage, Inc.
 
Blue Cross and Blue Shield of Vermont
     
By:
/s/ Dennis J. Mouras
 
By:
/s/ Don C. George
Title: President & Chief Executive Officer
 
Title: President & Chief Executive Officer

 
 
8

--------------------------------------------------------------------------------

 
ATTACHMENT 1.2
RPNAVIGATOR SERVICES


1.           CareAdvantage will maintain a telephone support desk for technical
and clinical inquiries 8:30 am through 5:30 pm, Eastern Time, during each
business day.


2.           On a bi-monthly basis, no later than February 15, April 15, June
15, August 15, and October 15 of each year, BCBSVT will provide CareAdvantage
with paid claims data for all claims in the Covered Population. Within
approximately four weeks of CareAdvantage’s receipt of this data, CareAdvantage
will:


•
Load data into data processing environment

•
Conduct technical and initial clinical review of data (review for completeness)

•
Run data through conversion program

•
Validate data conversion

•
Prepare/run data files though CRG algorithms

•
Validate CRG assignments (validity check)

•
Conduct clinical analysis

•
Program reports to generate analyses with updated data elements

•
Review RPNavigator analyses results

•
Move into production environment

•
Deliver observations summary report with every other production release of
RPNavigator (which includes changes from previous periods)

 
(The four-week schedule provided by Section 2 of this Attachment assumes that
there has been no change in BCBSVT’s claims system(s) and business rules from
the previous data run. In the event of any such changes, the four-week schedule
is subject to adjustment, and upon mutual agreement of the parties, any
additional services required by CareAdvantage on account of such changes will be
billed in accordance with Attachment 4.5.) In the event of any such changes and
the parties’ failure to agree on additional services thereby required,
CareAdvantage may terminate this Agreement on fifteen (15) days’ prior written
notice.

 
9

--------------------------------------------------------------------------------

 


ATTACHMENT 3.1


CARE MANAGEMENT SUPPORT SERVICES
 
CareAdvantage, through its National Medical Director, *, M.D., or a substitute
physician reasonably acceptable to BCBSVT, shall provide the following services:


1.             Internal First and Second Level Appeals. Participate via
telephone as a panel member in BCBSVT’s internal first level appeals of adverse
medical necessity determinations.


2.             Inter-Reviewer Reliability Audits. Annual audit of completed
cases, assessing physician inter-reviewer reliability.
 
The foregoing services shall be provided in accordance with the applicable
timeframes established under Vermont laws and regulations.
 
 

--------------------------------------------------------------------------------

Portions of this page have been omitted pursuant to Confidential Treatment
Request and filed separately with the Commission.
 
 
10

--------------------------------------------------------------------------------

 


ATTACHMENT 4.5


FEES FOR ADDITIONAL SERVICES



Consulting Level
 
Hourly Rates
   
Daily Rates
               
Analyst
  $   *   $   *
Consultant
  $   *   $   *
Sr. Consultant
  $   *   $   *
Manager
  $   *   $   *
Sr. Manager
  $   *   $   *
Director
  $   *   $   *
Sr. Medical Director
  $   *   $   *
Vice President
  $   *   $   *
VP, National Medical Director
  $   *   $   *

 
 

--------------------------------------------------------------------------------

Portions of this page have been omitted pursuant to Confidential Treatment
Request and filed separately with the Commission.

 
11

--------------------------------------------------------------------------------

 